           Case 1:14-cr-00775-RJS Document 58 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA


          -v-
                                                                No. 14-cr-775 (RJS)
                                                                     ORDER
 JONATHAN READ,

                                Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         In light of Supervisee Jonathan Read’s request (Doc. No. 57), the conference scheduled to

occur remotely on September 21, 2020 is adjourned and will be rescheduled for a later date so that

it may proceed by video rather than by telephone. Because requests to schedule a remote

proceeding involving a detained individual must be submitted no later than Monday morning of

the week before the proceeding, the parties should endeavor to notify the Court by Friday,

September 18, 2020 whether they are available for a conference the week of September 28, 2020.

If not, the parties should propose alternative dates for the conference for the week of October 5,

2020.



SO ORDERED.

Dated:          September 17, 2020
                New York, New York


                                                     RIICHARD J.
                                                     RICHARD     J SULLIVAN
                                                     UNITED STATES CIRCUIT JUDGE
                                                     Sitting by Designation
